KHOUZAM, J.,
Concurring specially.
I fully concur with the decision of the majority and write to briefly explain why I agree that it was error for the trial court to dismiss the Retirees’ complaint on the basis that it lacked subject matter jurisdiction. The trial court concluded that it could not hear the Retirees’ case because they had failed to exhaust their administrative remedies with PERC. However, as noted by the majority, the reason the Retirees did not pursue further administrative remedies is because they rightfully concluded that such action would be futile. This left them with no legal recourse to challenge PERC’s decision. By remanding this matter to the trial court, the Retirees will be able to have their day in court.